Citation Nr: 1216249	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for sciatica, left lower extremity.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  Following a January 2010 video conference hearing, held by the undersigned, the Board remanded this case in April 2010.  The Veteran's claim for an increased evaluation for his service-connected sciatica, left lower extremity, was again remanded by the Board in February 2011 for further development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Here, the issue of entitlement to a TDIU was raised in the Veteran's Written Brief Presentation (Brief), dated April 19, 2012.  Specifically, according to the Veteran's representative, the Veteran has been rendered unemployable as a result of his service-connected low back and neurological disabilities.  Pursuant to the duty to assist, and as addressed in further detail below, this issue must be remanded for appropriate development.  Because this issue must be remanded, the Board has separated the increased-rating claim pertaining to the sciatic from the TDIU.

The issue of entitlement to service connection for a headache disorder, to include as secondary to service-connected disabilities, been raised by the record (see April 19, 2012 Written Brief Presentation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sciatica, left lower extremity, is not manifested by moderately severe incomplete paralysis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for sciatica, left lower extremity, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In May 2007, VA provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  This letter also informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claim, most recently, in July 2010, with an addendum opinion issued in February 2011.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination report, and subsequent addendum, are predicated on a reading of pertinent medical records and provides findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).

As noted above, the Board remanded this claim in April 2010 and again in February 2011.  The reason the Board remanded the claim again in February 2011 was to comply with the April 2010 remand instructions.  The instructions have been complied with, and the Board is able to decide the issue now.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

In this case, the Veteran claims that his currently-service-connected sciatica of the left lower extremity is more severe than indicated by his current rating of 20 percent.  The Board notes that, while the Veteran is also service connected for sciatica, right lower extremity, that issue is not currently on appellate status.  As such, the discussion below will focus on the left lower extremity only.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does not establish additional, distinct time periods in which the issue on appeal resulted in symptoms that would warrant a staged rating.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's disability is rated pursuant to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete, paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, and a 40 percent rating is assigned when incomplete paralysis is moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2011)

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, as is the case here, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2011).

Here, a Magnetic Resonance Image (MRI), taken in September 2005, revealed a narrowed disc space at L4-5, and central canal stenosis at L3-4.  See MRI, September 2, 2005.

The Veteran was afforded a VA examination in September 2005.  At that time, the Veteran reported constant back pain.  However, radiation was not reported.  Following an examination, there was no motor or sensory deficit.  See VA examination report, September 13, 2005.  

During an additional VA examination, conducted in August 2006, the Veteran again denied the radiation of pain to the lower extremities.  He did note numbness of the left leg and foot.  Motor examination was negative.  A sensory examination revealed numbness and decreased sensation to pinprick on the left anterior and medial leg, as well as the left foot.  See VA examination report, August 25, 2006.

A VA examination report, authored in January 2007, noted a sharp pain in the area of the lumbosacral spine, without radiation to the lower extremities.  A motor examination was negative.  The Veteran did have complaints of numbness and deceased sensation to pinprick on the left lower extremity, however he reported no change from the prior examination.  See VA examination report, January 3, 2007.  

A VA neurological examination, conducted in April 2007, noted a history of sciatic pain, radiating down the left leg.  On examination, the Veteran walked with a limp.  Mild weakness was observed in the left leg, with a score of 4/5, as well as numbness with impairment of touch and pinprick.  An addendum opinion, authored following a nerve study, indicated evidence of bilateral radiculopathy and neuropathy.  See VA examination report, May 23, 2007; Addendum report, May 25, 2007.

A VA outpatient report from May 2007 diagnosed the Veteran with moderate sensorimotor peripheral neuropathy.  See Report, May 15, 2007.

A July 2009 VA neurology report noted leg pain from degenerative joint disease and peripheral neuropathy.  Also noted were sensory deficits for pinprick, mid-leg.  Strength was 4+/5 for the knees and ankles.  See Report, July 29, 2009.

During the Veteran's Board hearing, held in January 2010, he testified that his sciatica had worsened since the prior VA evaluation, in that the numbness was halfway up his left leg.  He stated that the numbness was constant.  He also reported left leg pain.  See Transcript, p. 7.  

In March 2010, a private report indicated complaints of leg pain on exertion, with neuropathy from his toes to his knees.  There was no significant left leg edema.  See Private report, March 11, 2010.

A May 2010 private report noted a sense of numbness, as well as a burning pain in his legs.  The Veteran stated that he was an avid dancer, though his mobility was decreasing.  A motor examination did not reveal any obvious motor weakness.  Sensory examination revealed a significant decrease to sensation in the lower extremities.  The Veteran had very little since of vibration at the feet, and light touch and cold sensation were decreased.  See Private report, May 18, 2010.

An EMG study, conducted in June 2010, revealed generalized sensory motor polyneuropathy, worsening, possibly contributing to a sense of imbalance.  See Private report, June 8, 2010.

An additional VA examination was conducted in July 2010.  At that time, the Veteran reported numbness and a burning pain in his legs from his toes to the mid thigh, progressively worsening.  The examiner noted a June 2010 MRI, which demonstrated generalized axonal sensory motor polyneuropathy, though the EMG study did not reveal any evidence of a radicular pattern.  On examination, there was evidence of decreased vibration, pinprick, and light touch at the left leg.  Dysesthesias was present as well.  Position sense was normal.  The Veteran was diagnosed with progressive generalized axonal sensory motor polyneuropathy associated with left lower extremity sciatica.  Per the examiner, this diagnosis resulted in decreased mobility and strength.  An addendum, authored in February 2011, noted that sciatica in the left lower extremity was moderate, pointing to sensory changes consistent with a radicular pattern.  See VA examination report, July 8, 2010; Addendum report, February 24, 2011.

A pain management report from February 2011 revealed excellent motor power, with no obvious focal motor weakness.  The Veteran was able to stand on his heels and toes quite easily.  Sensory examination showed very significant sensory loss in the lower extremities, with no vibration at the feet and diminished light touching.  The Veteran continued to report leg pain.  See Private report, February 23, 2011.  The pain management report was part of a series of such reports, beginning in June 2010, during which the Veteran received nerve block injections to manage his pain.

In this case, evidence of record demonstrates that manifestations of the Veteran's left lower extremity were wholly sensory in nature, and therefore the current rating, indicative of moderate symptomatology, is the highest rating currently available.  

While more recent private reports indicated that sensory examination demonstrated very significant sensory loss in the lower extremities, testing also revealed excellent motor power, with no obvious motor weakness.  See Private report, February 2011.  A private report from May 2010 did not reveal any obvious motor weakness following a motor examination.  Further, although a June 2010 EMG study noted generalized sensory motor polyneuropathy, a diagnosis confirmed by the July 2010 VA examiner, the Veteran's degree of disability was identified as moderate, manifested by sensory changes.  See Addendum report, February 24, 2011.  The Board further notes that all motor studies conducted throughout the appellate period have been negative.  Mild weakness in the left leg was noted in April 2007, however a motor deficiency was not diagnosed at that time.  During this period, left leg strength, at worst, was 4/5.  Therefore, because the involvement is wholly sensory, and no more than mild leg weakness was documented during this period, a rating beyond the moderate degree is not warranted from March 29, 2007.   See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and numbness.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a higher evaluation is not warranted, as manifestations of the Veteran's disability were not shown to be moderately severe.  As such, the Veteran's claim for a rating in excess of 20 percent for sciatica of the left lower extremity must be denied. 


ORDER

Entitlement to an evaluation in excess of 20 percent for sciatica, left lower extremity, is denied.



REMAND

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2011).  Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent and when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age.  See 38 C.F.R. § 4.16(a) (2011).  Therefore, with regard to the Veteran's claim for a TDIU, the issue is whether his service-connected disabilities have precluded him from engaging in substantially gainful employment.

At present, the Veteran is service connected for a herniated disc, L5-S1, rated at 40 percent disabling; sciatica, left lower extremity, rated at 20 percent disabling; and sciatica, right lower extremity, rated at 10 percent disabling.  The combined disability rating is 60 percent, and the Veteran meets the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a)(2) (disabilities of common etiology).  

Because the Veteran is claims he is unable to work due to his service-connected disabilities, the Board finds that the claim should be remanded for the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and to provide the Veteran with a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and request that he complete it in its entirety.

2.  After receipt of the completed form, the RO/AMC shall schedule the Veteran for a VA examination to determine whether the Veteran's service-connected disabilities have prevented the Veteran from engaging in all forms of substantially gainful employment, consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review and the report must indicate whether such review was accomplished.  The examiner is requested to render an opinion on the following:

Without regard to the Veteran's age or the impact of any nonservice-connected disabilities but with regard to his education level (which should be shown in the completed VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability), it is at least as likely as not that the Veteran's service-connected disabilities alone have precluded him from engaging in substantially gainful employment.

3.  After completing any additional necessary development, if appropriate, the RO/AMC should adjudicate the issue on appeal.  If the disposition is unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


